DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's traversal of the ground of restriction requirement in the reply filed on 01/25/2021 is persuasive. The restriction requirement has been withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 10-22 are currently pending in the application.
Acknowledgement is made of cancellation of claims 1-9.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the structural elements as described in the specification. Reference numerals present in the drawings cannot be read.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both the precooling region and the cooling region (see [0038-0039]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 22 is/are objected to because of the following informalities:  
In claim 22, line 31, “and the proceeding to Step S3” should read “and then proceeding to step S3”.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	an ice temperature detection device; a grading device; a conveyer belt control device; an automatic storage device in at least claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

a temperature detection device is interpreted to cover a push-scan hyperspectral imaging system as per claim 17.

a grading device is interpreted to cover a grader as per claim 18.

a conveyer belt control device is interpreted to cover a food-grade base belt horizontal conveyor as per claim 20.
an automatic storage device is interpreted to cover an automatic storage system as per claim 19.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 10-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 calls for the limitation “ice point temperature fresh keeping storehouse for bergamot pears” in lines 1-2; which limitation is indefinite as it is unclear what the scope of the limitation is. “Ice point” on the broad spectrum refers to zero degrees C. or below. Fresh keeping refers to maintaining items at temperatures above zero degrees C. It is unclear as to how the storehouse operates to provide ice point temperature while provide fresh keeping, when the conditions above results from different operating temperatures.

To overcome the issue above, applicant simply recite “A multi-temperature-region storehouse for bergamot pears” in lines 1-2 of claim 10.

Claim 10 calls for the limitation “a temperature near its ice point temperature” in lines 15-16, which limitation is indefinite for the following reasons:
	I.	the term “near” is a relative term of degree which is not defined by the claim. The specification does not provide a standard for ascertaining the requisite degree of “near”; and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, what is considered “near” to user X will not necessarily be considered “near” by user Y.
	II.	it is unclear which of the previously recited limitation the word “its” is referring to. Is it referring to each of the bergamot pears? The freezer? It is unclear. Applicant should clearly indicate that 

For examination, the limitation above in claim 10 is interpreted as “wherein each of the bergamot pears is stored at the freezer having a temperature closest to the ice point temperature of said bergamot pear”.

Claim 22 calls for the limitation the first ice point temperature detection device in lines 19-20, which limitation lacks antecedent basis. 

Other structural limitations such as the first grading device, the communication line, and the storage process in lines 23-24 also lacks antecedent basis.

Similar issues are found in claim 22 with the recitations of the first grading device, the conveyor belt, the first storage automatic device, the second freezer, the second ice point temperature detection device, the spectral imaging information, the second grading device, the third freezer, etc...

The examiner suggest that the applicant has a comprehensive review of claim 22 for 112 issues pertaining to antecedent basis.

Claim(s) 11-21 is/are indefinite for their dependency on an indefinite base claim.

Allowable Subject Matter
Claims 10-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a multi-temperature-region storehouse for bergamot pears having the structural configuration as presented in claim 10; and a method of cooling bergamot pears comprising the steps disclosed in claim 22.

The closest prior art of record, Hasting (US 20170035070 A1), discloses multi-temperature-region for fruits (Fig. 1), comprising: a precooling region #162 ([0044]); a feeding and discharging channel (see Fig. 1); a cooling region #170; an ice temperature detection device ([0045]); a conveyer belt control device ([0045]); an storage device #180 or #185; and a temperature rise and fall buffering channel (channel through freezer #170). The system of Hasting is not specifically designed for bergamot pears. Further, Hasting does not disclose wherein the cooling region comprises more than one freezer with different temperatures and wherein the more than one freezer are connected to each other according to a temperature reduction rule; wherein each of the bergamot pears is stored at the freezer having a temperature near its ice point temperature; and wherein the precooling region is connected to the cooling region via the feeding and discharging channel. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to arrive at the claimed invention. As per MPEP § 2143.01, a finding of obviousness is precluded. For these reasons, the instant claims, if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), would be patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zarotschenzeff (US 2103925 A) teaches a method of freezing fruits using a conveyor belt.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763